—Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered November 24, 1997, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree and intimidating a victim or witness in the third degree, and sentencing him, as a second felony offender, to consecutive terms of SVs to 7 years and 2 to 4 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Defendant’s remaining contention is unpreserved and we decline to review it in the interest of justice. Were we to review it, we would find that the evidence established each of the elements beyond a reasonable doubt. Concur — Tom, J. P., Ellerin, Wallach, Lerner and Buckley, JJ.